COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 REPUBLIC WATER COMPANY OF                                      No. 08-17-00001-CV
 TEXAS, LLC,                                    §
                                                                   Appeal from the
                              Appellant,        §
                                                                 112th District Court
 v.                                             §
                                                               of Pecos County, Texas
 MIDDLE PECOS GROUNDWATER                       §
 CONSERVATION DISTRICT,                                        (TC# P-11956-112-CV)
                                                §
                               Appellee.

                                MEMORANDUM OPINION

       Appellant, Republic Water Company of Texas, LLC, has filed a motion to dismiss its

appeal because the parties have agreed to settle their dispute. See TEX.R.APP.P. 42.1. We grant

the motion and dismiss the appeal. Costs of the appeal are taxed against Appellant. See

TEX.R.APP.P. 42.1(d)(“Absent agreement of the parties, the court will tax costs against the

appellant.”).

                                            GINA M. PALAFOX, Justice
August 4, 2017

Before McClure, C.J., Rodriguez, and Palafox, JJ.